Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This office action is in response to amendment filed on 1/30/2021.
Claims 1, 3, 6, 8-10, 12-13, 15-16, 18-19, 22, 27-33 are allowed. Claim(s) 1, 8, 15 is/are independent claims. Claim(s) 2, 4, 5, 7, 11, 14, 17, 20, 21, 23-26 is/are canceled.

Claim Interpretation
This application includes one or more claim limitations that use the words “configured to” or “configured for” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) do not pass the three prong test required to invoke 112 sixth paragraph.  Such claim limitation(s) is/are: “configured to” or “configured for” in claims 8, 10, 12, 31.
Applicant also asserts that the claims are not intended to invoke 112 sixth, see applicant’s arguments filed 1/30/2021, pages 11-12. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Allowable Subject Matter
Claims 1, 3, 6, 8-10, 12-13, 15-16, 18-19, 22, 27-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant’s arguments are deemed persuasive, see applicant’s arguments filed 1/30/2021, pages 13-15. 
There is not an obvious reason to combine the combination of references that could possibly read on the claims. 
There is not an obvious reason to combine the combination of references cited as prior art and used in the rejection dated 12/9/2020, that would read on the claims.
The prior art fails to disclose or suggest the combination of limitations recited in each of the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See PTO-892: Notice of References Cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SCOTT T BADERMAN can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Email: benjamin.smith@uspto.gov



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144